11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Don Charles Sawyers
Appellant
Vs.                   No. 11-02-00356-CV B Appeal from Taylor County
Melissa Dawn Sawyers
Appellee
 
Appellant has filed in this court a motion to
dismiss his appeal.  Appellant states in
his motion that the parties have reached a settlement and compromise and that
he no longer desires to prosecute his appeal. 
The motion is granted.  TEX.R.APP.P.
42.1(a).
The appeal is dismissed.
 
PER CURIAM
February 20, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.